            Case 1:18-cr-00021 Document 4 Filed 12/31/18 Page 1 of 3
                                                                                    FILED
                                                                                      Clerk
                                                                                  District Court
                                                                                 DEC 31 2018
                                                                         for the Northern Mariana Islands
                                                                         By________________________
                                                                                   (Deputy Clerk)
         MINUTES OF THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN MARIANA ISLANDS
1:18-cr-00021                                                 December 31, 2018
                                                              11:35 a.m.

      UNITED STATES OF AMERICA -v- DMITRII MAKARENKO

PRESENT:     HON. RAMONA V. MANGLONA, CHIEF JUDGE PRESIDING
             PATRICIA GARSHAK, COURT REPORTER
             TINA MATSUNAGA, COURTROOM DEPUTY
             GARTH BACKE, ASSISTANT U.S. ATTORNEY
             HAE JUN PARK, SPECIAL AGENT, FBI
             TIBERIUS MOCANU, PRIVATE COUNSEL
             DIMITRII MAKARENKO, DEFENDANT
             NAUM VEKHOV, INTERPRETER FOR DEFENDANT
             GREGORY ARRIOLA, U.S. PROBATION OFFICER

PROCEEDINGS:        INITIAL APPEARANCE / PETITION FOR TRANSFER ORDER /
                    MOTION FOR TEMPORARY DETENTION

       Assistant United States Attorney Garth Backe appeared on behalf of the
Government. Also seated at Government’s table was Special Agent Hae Jun Park, Federal
Bureau of Investigation. Defendant Dimitrii Makarenko appeared in custody with private
counsel, Tiberius Mocanu, along with Naum Vekhov, interpreter. Gregory Arriola, United
States Probation Officer, was present in court.

        Naum Vekhov was sworn. Court asked Mr. Vekhov questions regarding his ability
to interpret the Russian language for the Defendant. Court asked Mr. Mocanu if he had the
chance to speak with Mr. Vekhov and if he was comfortable with Mr. Vekhov interpreting
for his client. Attorney Mocanu stated the Defendant speaks relatively good English and
Mr. Vekhov has been more of a translator when things got confusing. Court stated it was
satisfied and that Mr. Vekhov had the credentials and experience to act as an interpreter.

      Mr. Vekhov was sworn as interpreter for the Defendant.

      Defendant was also sworn.

      Court advised the Defendant of the proceeding.

      Court advised the Defendant that his counsel informed them that he was able to
             Case 1:18-cr-00021 Document 4 Filed 12/31/18 Page 2 of 3




speak and understand some of the English Language. Defendant agreed. Court advised
the Defendant that Mr. Vekhov was here to assist him.

        Court inquired as to the date of Defendant’s arrest. Government stated the
Defendant was arrested on December 29, 2018 at 3:00 a.m. Special Agent Park stated he
will be filing the return of arrest warrant today.

        Court advised the Defendant of his constitutional rights and of the charges in the
indictment against him from the Southern District of Florida. Court also advised the
Defendant of his right to notify his consulate office regarding his arrest. Defendant stated
that he would like to proceed so that they can also notify from their side. Court stated that
the Government will need to notify his consulate office. Court advised the Defendant that
it had to apprise him of this right. Court also advised the Defendant of his right not to make
a statement, and that any statement made may used against him. Court advised him that
he may also waive that right and voluntarily speak to law enforcement officers. Court also
advised the Defendant that he had a right to a preliminary hearing and an identity hearing
and that he may also waive these rights. Attorney Mocanu stated that Defendant wishes
to waive his right to an identity hearing and that he wants to proceed to being transferred
to the Southern District of Florida. Court stated it was satisfied that for the purposes of
identification, the Defendant before the Court, is, in fact, Mr. Dmitrii Makarenko, the same
individual that is listed in the pending matter before the Southern District of Florida, Case
No. 17-20407.

        Attorney Mocanu had no objection to the Government’s Motion for Temporary
Detention pursuant to § 3142(d)(1)(B) and stated that his client would be waiving the
identity hearing. Attorney Backe stated the Government does not object to the Defendant
preserving his right to re-litigate the right of pretrial release in the Southern District of
Florida. Attorney Backe requested this be reflected in the minutes of today’s proceeding.

        Defendant stated his name was “Dmitrii Makarenko.” Court inquired if the Defendant
understood his rights, including his Waiver of Rule 5(c)(3)(D) Rights, as he had signed the
form in open court. Defendant stated he understood. Court found that the Defendant was
in fact Dmitrii Makarenko and that he has waived his rights to an identity hearing, with
reservations to conduct this hearing in the Southern District of Florida. Attorney Mocanu
requested the Defendant’s spouse be allowed to visit him at D.O.C. with some frequency
between now and his time of departure. Court stated any access between the Defendant
and his family would be up to U.S. Marshal and D.O.C. policies.

      Court, after hearing from the parties, granted the Government’s Petition for Transfer
Order, ECF No. [1], and Motion for Temporary Detention, ECF No. [2], and ordered
Defendant be brought to the Southern District of Florida.

       Court remanded the Defendant to the custody of the U.S. Marshal to be transferred
to the Southern District of Florida.
              Case 1:18-cr-00021 Document 4 Filed 12/31/18 Page 3 of 3




                                                      Adjourned at 12:35 p.m.



                                                      /s/ Tina Matsunaga, Courtroom Deputy
____________________________________________________________________________
                         CERTIFICATE OF OFFICIAL COURT RECORDER
         I, Tina Matsunaga, certify that I am a duly appointed Courtroom Deputy for the United States
District Court for the Northern Mariana Islands, and I was present in the courtroom of this court on
December 31, 2018. On this date during the regular course of my profession, I made electronic
sound recording(s) of the proceedings, for the above entitled case. I have played back the
recording and certify that it is a true and correct record of the proceedings, that is sufficiently
intelligible when played on the FTR Touch, that it can be transcribed without undue difficulty, and
that I have filed the original recording with the Clerk of Court, as required by 28 U.S.C. § 753(b).
____________________________________________________________________________
